UNITED STATES DISTRICT COURT                        EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA,                       '
                                                '
                      Plaintiff,                '
                                                '
v.                                              '           NO. 1:18-CR-5 MAC
                                                '
JULIO CARPIO (15),                              '
                                                '
                      Defendant.                '

         ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
               STRIKING DEFENDANT’S MOTION TO SUPPRESS

       Pending is the Defendant’s “Motion to Suppress.” (Doc. No. 451.) The court referred this

matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for consideration

pursuant to applicable laws and orders of this court. (Doc. No. 454.)

       Judge Hawthorn concluded that the Defendant’s motion does not set forth any grounds for

the court to conduct a meaningful review and recommended that the court strike the Motion to

Suppress as inadequately briefed.

       The parties have not objected to the magistrate judge’s findings. The court concludes that

the magistrate judge’s findings, conclusions and analysis are correct. Accordingly, the report of

the magistrate judge is ADOPTED. It is further

       ORDERED that the clerk STRIKE the Defendant’s “Motion to Suppress” (Doc. No. 451)

as inadequately briefed.



       Signed this date
       Oct 31, 2019




                                                1
